Determination of the Commissioner of the New York State Division of Human Rights, dated July 26, 1994, which, after a hearing, found that respondent AT&T did not discriminate against petitioner on the basis of disability or as retaliation and dismissed the complaint, unanimously confirmed, the petition denied and the proceeding brought pursuant to Executive Law § 298 (transferred to this Court by order of Supreme Court, New York County [Robert Lippmann, J.], entered November 16, 1994), is dismissed, without costs.
The scope of judicial review in this proceeding is limited to the question whether respondent Commissioner’s determination is, upon the whole record, supported by substantial evidence and the Commissioner’s determinations are to be accorded substantial deference (Matter of State Div. of Human Rights v County of Onondaga Sheriff’s Dept., 71 NY2d 623, 630-631; Matter of Graham v New York State Div. of Human Rights, 197 AD2d 516). Here, there is ample evidence in the *434record to support the administrative determination that petitioner failed to establish that she was improperly terminated from employment because of a disability or in retaliation for instituting Human Rights proceedings in State and Federal venues. Petitioner received poor job performance ratings for three years, had many unexplained absences, and also offered false excuses for missing work. Concur—Rosenberger, J. P., Wallach, Rubin, Nardelli and Mazzarelli, JJ.